office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et2 ndshepherd postn-144650-06 uilc date date to sunita b lough director federal state and local governments se t ge fslg from marie cashman special counsel office_of_chief_counsel tax exempt and government entities cc tege eoeg tax exempt government entities subject salary reduction under sec_3121 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer --------------------------------------------- state ------------------------ retirement_system --------------------------------------- statute a ------------------------------------------------------- statute b ------------------------------------------------------- x ---------- y -------- z -------- postn-144650-06 issue whether taxpayer’s employer contributions under sec_414 of the internal_revenue_code were paid pursuant to a salary reduction under sec_3121 and consequently are wages for fica tax purposes conclusion taxpayer’s employer contributions under sec_414 were not paid pursuant to a salary reduction under sec_3121 and consequently are not wages for fica tax purposes facts taxpayer is a public school district statute a requires taxpayer to participate in the retirement_system statute b requires taxpayer’s eligible employees to participate in the retirement_system participation in the retirement_system is mandatory employees may not elect out of the retirement_system the total contribution to the retirement_system equals x of each employee s salary statute a requires taxpayer to contribute an amount equal to y of each employee’s salary to the retirement_system similarly statute b requires each employee to contribute z of their salary to the retirement_system statute b also authorizes taxpayer to pay all employee contributions made after a specified date in order to be treated as employer contributions for the sole purpose of determining tax treatment under the united_states internal_revenue_code sec_414 pursuant to statute b taxpayer may pay the employee contributions by a reduction in the employee’s cash salary alternatively taxpayer may pay the employee contributions without a salary reduction or offset in accordance with statute b taxpayer pays the employee contributions from the source of funds used to pay the employee’s salary but does not withhold the contributions from the employee’s salary rather after implementing the employer_contribution taxpayer pays the employee’s salary without reduction or offset for the amount designated as an employee contribution taxpayer makes a supplemental contribution to the retirement_system in an amount equal to the designated employee contribution in satisfaction of the employee’s obligation under statute b in each of the years in which taxpayer initiated employer contributions pursuant to statute b taxpayer increased the employees’ compensation in an amount consistent with historical salary increases taxpayer did not withhold or pay fica_taxes with taxpayer is covered by a sec_218 agreement between state and the social_security administration consequently wages paid_by taxpayer to its employees are subject_to fica_taxes postn-144650-06 respect to amounts contributed by taxpayer to the retirement_system pursuant to statute b law pursuant to sec_414 any amount contributed to an employees’ trust described in sec_401 is not treated as having been made by the employer if it is designated as an employee contribution pursuant to sec_414 however an exception applies for qualified_plans established by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of the forgoing pursuant to this exception where the contributions of employing units are designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up are treated as employer contributions congress enacted sec_414 as part of the employee_retirement_income_security_act_of_1974 pub_l_no sec_414 codifies earlier administrative rulings and judicial decisions regarding the tax treatment of amounts designated as employee contributions congress explained the operation and effect of sec_414 as follows under present law contributions which are designated as employee contributions are generally treated as employee contributions for purposes of the federal tax law your committee’s bill contains a provision to clarify this rule for the future this provision provides that amounts that are contributed to a qualified_plan are not to be treated as an employer_contribution if they are designated as employee contributions however some state and local_government plans designate certain amounts as being employee contributions even though statutes authorize or require the relevant governmental units or agencies to pick up some or all of what would otherwise be the employee's contribution in other words the governmental_unit pays all or part of the employee's contribution but does not withhold this amount from the employee's salary in this situation the portion of the contribution which is picked up by the government is in substance an employer_contribution for purposes of federal tax law notwithstanding the fact that for certain purposes of state law the contribution may be designated as an employee contribution accordingly the bill provides in the case of a government pick-up plan that the portion of the contribution which is paid_by the government with no withholding from the employee's salary will be treated as an employer_contribution under the tax law h_r rep no 93rd cong 2nd sess c b supp pursuant to sec_3121 the term wages for fica tax purposes means all remuneration for employment unless specifically excepted pursuant to sec_3121 however wages do not include any payment made to or on behalf of an employee or his postn-144650-06 beneficiary from or to a qualified_plan unless such payment is made to an employee of the trust as remuneration for services rendered as such employee and not as a beneficiary of the trust nevertheless pursuant to sec_3121 wages include any amount treated as an employer_contribution under sec_414 where the employer picks up the contribution pursuant to a salary reduction agreement whether evidenced by a written instrument or otherwise as originally enacted in the social_security amendments of pub_l_no sec_3121 included in wages for fica tax purposes any amount treated as an employer_contribution under sec_414 however congress intended to include in wages for fica tax purposes only those amounts that would have been included in wages had the employer made the contribution pursuant to a salary reduction consequently in the deficit_reduction_act_of_1984 pub_l_no congress amended sec_3121 to provide that employer pickups are wages for fica tax purposes only if the employer picks up the contribution pursuant to a salary reduction agreement whether evidenced by a written instrument or otherwise analysis the issue for determination is whether taxpayer’s employer contributions under sec_414 were paid pursuant to a salary reduction under sec_3121 and consequently are wages for fica tax purposes sec_3121 includes in wages any amounts treated as employer contributions under sec_414 where the employer picks up the contributions pursuant to a salary reduction agreement whether evidenced by a written instrument or otherwise for purposes of sec_3121 the term salary reduction relates to amounts treated as an employer_contribution under sec_414 that would have been included in wages for fica tax purposes but for the employer_contribution thus a salary reduction occurs if the amounts included in wages for fica tax purposes without regard to sec_3121 are less than they otherwise would have been but for the employer_contribution conversely no salary reduction occurs if the amounts included in wages for fica tax purposes are equal to what they otherwise would have been but for the employer_contribution the amounts that would have been included in wages for fica tax purposes but for the employer_contribution are determined based on the facts and circumstances that in the house conference_report accompanying the deficit_reduction_act_of_1984 congress acknowledged the unintended scope of sec_3121 as originally enacted and clarified its intentions with respect to the amendment prior to the social_security amendments of certain employer payments ‘pickups’ of employee contributions under a state or local retirement_plan were treated as wages for social_security and unemployment tax purposes only if the payments were made under a salary reduction arrangement under the amendments all such employer payments are treated as wages h_r conf_rep no pincite postn-144650-06 determine the employee’s compensation under the overall employment relationship in this case the facts and circumstances establish that the amounts included in wages for fica tax purposes are equal to what they otherwise would have been taxpayer’s contributions in accordance with statute b did not reduce or offset any amounts due and owing to the employees taxpayer paid the employer contributions in addition to- not in lieu of-all remuneration for services owed to the employees under the terms and conditions of the employment relationship additionally taxpayer paid the employer contributions in addition to-not in lieu of-salary increases that were consistent with historical norms thus under the facts and circumstances determining the employee’s compensation taxpayer did not pay the employer contributions under sec_414 in lieu of current or future compensation that would have been included in wages for fica tax purposes but for the employer_contribution whether an employer_contribution under sec_414 is made pursuant to a salary reduction or a salary supplement is determined relative to the amounts that would have been included in wages for fica tax purposes but for the employer_contribution a salary increase does not affect this analysis-the employer must pay both the employee’s original salary and the salary increase to avoid a salary reduction with a salary reduction the employer pays the employer_contribution with funds derived from the employee’s original salary and pays the employee an amount equal to the salary increase thus notwithstanding the salary increase the amounts included in wages for fica tax purposes without regard to sec_3121 are less than they otherwise would have been but for the employer_contribution with a salary supplement however the employer pays the employer_contribution with supplemental funds and pays the employee an amount equal to the aggregate of the employee’s original salary and the salary increase only by determining what the employee’s total salary would have been but for the employer_contribution is it possible to determine whether the employer_contribution is made pursuant to a salary reduction or a salary supplement the fact that taxpayer could have further increased the employees’ compensation in lieu of making an employer_contribution does not support the determination that compare the facts and circumstances of this case with those in public employees' retirement board v shalala f 3rd 10th cir and revrul_81_36 1981_1_cb_255 wherein the amounts included in wages for fica tax purposes disregarding sec_3121 were less than they otherwise would have been but for the employer_contribution absent an employer_contribution under sec_414 an employer_generally pays an amount designated as an employee contribution with after-tax_dollars via a salary deduction thus the employer includes the employee contribution in wages for fica tax purposes but does not pay the employee contribution in cash to the employee in revrul_65_208 1965_2_cb_383 the internal_revenue_service distinguished between salary reduction contributions made from the funds of the employee and salary supplement contributions made from the funds of the employer the salary reduction contributions were held to be subject_to fica_taxes whereas the salary supplement contributions were not subject_to fica_taxes although revrul_65_208 does not use the term salary supplement contributions courts have subsequently used this terminology to explain the distinction drawn by revrul_65_208 postn-144650-06 taxpayer would have further increased the employees’ compensation but for the employer_contribution only if taxpayer would have increased the employees’ compensation are the amounts relevant in determining whether taxpayer made the employer contributions pursuant to a salary reduction the mere possibility of a salary increase-unsupported by the facts and circumstances determining the employee’s compensation-does not demonstrate that the employer contributions were made pursuant to a salary reduction under sec_3121 similarly the fact that taxpayer pays the employee contributions from the source of funds used to pay the employee’s salary does not demonstrate that the amounts would have been currently included in wages for fica tax purposes but for the employer_contribution this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
